784 N.W.2d 59 (2010)
In re Petition of the JUDICIAL TENURE COMMISSION.
Docket No. 141242.
Supreme Court of Michigan.
July 19, 2010.

Order
On order of the Court, the respondent's motion for immediate consideration is GRANTED, and the motion for an extension of time to respond is GRANTED in part. The petition for interim suspension is considered, and it is GRANTED. 12th District Judge James M. Justin is suspended with pay until further order of this Court. Pursuant to MCR 9.219(A)(2), the processing of this case shall be expedited in the Judicial Tenure Commission and in this Court. Consistent with the respondent's request, the motion to seal this Court's file is DENIED. The unsealing of this Court's file has no effect on the confidentiality of the Commission's file or the requirements of MCR 9.221, which remain in effect.
MARILYN J. KELLY, C.J. and MICHAEL F. CAVANAGH, J., would deny the petition for interim suspension but would expedite the processing of this case in the Judicial Tenure Commission.
WEAVER, J., not participating.
I abstain from voting on any items dealing with the Judicial Tenure Commission (JTC) and/or the Attorney Grievance Commission (AGC) to avoid any appearance that I could be trying to affect the outcome of the referrals of me to the JTC and AGC by Justices CORRIGAN, YOUNG and MARKMAN.